IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

WILBUR ARVID PETERSEN,               NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D14-0789

STATE OF FLORIDA,

      Appellee.


_____________________________/

Opinion filed October 2, 2015.

An appeal from the Circuit Court for Escambia County.
Gary L. Bergosh, Judge.

Nancy A. Daniels, Public Defender, and A. Victoria Wiggins, Assistant Public
Defender, Tallahassee, for Appellant.

No Appearance for Appellee.




PER CURIAM.

      Appellant was convicted of conspiracy to traffic in methamphetamine

containing 28 grams or more but less than 200 grams of pseudoephedrine and

unlawful possession of a listed chemical (pseudoephedrine).   The trial court

sentenced him to concurrent seven-year prison terms.
        This case was originally filed as an Anders1 appeal. After initial review of the

record, we ordered supplemental briefing on whether the trial court erred by

admitting certain Williams 2 rule evidence. Upon full review of the record and

consideration of the parties’ supplemental briefs, we conclude no reversible error

occurred at trial. We further find the sentences imposed, including costs, are lawful.

Accordingly, we affirm Appellant’s convictions and sentences.

        AFFIRMED.

MARSTILLER, SWANSON and OSTERHAUS, JJ., CONCUR.




1
    Anders v. California, 386 U.S. 738 (1967).
2
    Williams v. State, 110 So. 2d 654 (Fla. 1959)
                                            2